Name: Political and Security Committee Decision (CFSP) 2016/1194 of 12 July 2016 extending the mandate of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2016)
 Type: Decision
 Subject Matter: cooperation policy;  international law;  politics and public safety;  Asia and Oceania;  European construction
 Date Published: 2016-07-22

 22.7.2016 EN Official Journal of the European Union L 197/3 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1194 of 12 July 2016 extending the mandate of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Pursuant to Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), including the decision to appoint a Head of Mission. (2) On 7 July 2015, the PSC adopted Decision EU BAM Rafah/1/2015 (2), appointing Ms Natalina CEA as Head of Mission of EU BAM Rafah from 1 July 2015 to 30 June 2016. (3) On 7 July 2016, the Council adopted Decision (CFSP) 2016/1107 (3), extending the mandate of EU BAM Rafah from 1 July 2016 to 30 June 2017. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Ms Natalina CEA as Head of Mission of EU BAM Rafah from 1 July 2016 to 30 June 2017, HAS ADOPTED THIS DECISION: Article 1 The mandate of Ms Natalina CEA as Head of Mission of EU BAM Rafah is hereby extended from 1 July 2016 to 30 June 2017. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2016. Done at Brussels, 12 July 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 327, 14.12.2005, p. 28. (2) Political and Security Committee Decision (CFSP) 2015/1128 of 7 July 2015 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2015) (OJ L 184, 11.7.2015, p. 16). (3) Council Decision (CFSP) 2016/1107 of 7 July 2016 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 183, 8.7.2016, p. 64).